EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Armstrong on 20 Jan 2022.

The application has been amended as follows: 
Amendment to the Claims
Claims 44 and 45 are canceled.




DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Applicant's Amendment and Remarks, filed 15 Dec 2021, in which claim 21 is amended to change the scope and breadth of the claim, claims 12, 20, and 42 are canceled, and new claims 44-45 are added

This application is the national stage entry of PCT/CA2019/050754, filed 31 May 2019; and claims benefit of provisional application 62/678580, filed 31 May 2018.

Claims 21 and 43-45 are pending in the current application. Claims 44-45 are canceled by examiner's amendment herein. Claims 21 and 43 are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 15 Dec 2021, with respect that claims 20-21 and 42-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as not being enabling for the full scope of the claim has been fully considered and is persuasive, as claims 20 and 42 are canceled, and amended claims 21 and 43 recite the scope acknowledged as enabled in the Office Action mailed 15 Sep 2021.  
withdrawn. 

Applicant’s Amendment, filed 15 Dec 2021, with respect that claims 12, 20-21, and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite has been fully considered and is persuasive, as claims 12, 20 and 42 are canceled, and amended claims 21 and 43 do not recite the indicated language.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 15 Dec 2021, with respect that claims 12, 20-21, and 42-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National MS Society (Medications, National Multiple Sclerosis Society website, www.nationalmssociety.org/Treating-MS/Medications, accessed online via the Internet Archive Wayback Machine, archive dated 04 Jul 2016, 6 pages, cited in PTO-892) has been fully considered and is persuasive, as claims 12, 20 and 42 are canceled, and amended claims 21 and 43 do not recite the indicated language of "functional derivative".  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 15 Dec 2021, with respect that claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Carbohydrate Research, 1990, 198, p205-221, cited in PTO-892) has been fully considered and is persuasive, as claim 12 is canceled.
withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 21 and 43 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JONATHAN S LAU/Primary Examiner, Art Unit 1623